





CITATION:
Main Air Systems
          Inc. v. Premier Fitness, 2011 ONCA 230



DATE: 20110324



DOCKET: C52790



COURT OF APPEAL FOR ONTARIO



Sharpe, Gillese and Karakatsanis JJ.A.



BETWEEN



Main Air Systems Inc.



Plaintiffs (Respondents)



and



Premier
          Fitness, Premier Fitness Clubs Inc. and
Cardillo
Capital Corp. and John
Cardillo
Group of Companies,
and
John
Cardillo
and Sporting
          Ventures International Ltd. and
Curzons
Fitness Group Inc. and Regency Fitness Club




Defendants Appellants



Scott
Turton
, for the appellants



D. Seed and Brad Christakos, for the respondent



Heard & released orally:
March 22, 2011



On appeal from the judgment of Justice Miller of the Superior
          Court of Justice dated September 7, 2010.



ENDORSEMENT



[1]

In our view, the motion judge did not err in granting
    summary judgment in the total amount of $60,526.99.  In addition to the deemed admissions, the
    respondent adduced evidence to support that amount as being outstanding and the
    appellant failed to advance any evidence capable of raising a
triable
issue on the matter.

[2]

We see no error in awarding judgment against
Cardillo
Capital Corp. for $53,215.99 as the dishonoured
    cheque that admitted liability and induced the appellant to perform further
    work was drawn on that company, one of the corporate entities controlled and
    operated by John
Cardillo
, the individual behind
    Premier Fitness and the various other entities listed in the title of
    proceedings.

[3]

Nor did the motion judge err in awarding summary
    judgment in the principal sum of $60,526.99 against Premier Fitness Clubs
    Inc.

[4]

However, for the sake of clarity, the amounts
    recoverable on execution against the various corporate entities is limited to
    the total principal amount of $60,526.99, plus interest and costs, and
    execution against the various separate corporate entities is limited to the principal
    amounts that were requested by the respondent before the motion judge namely:

(1)

against Premier Fitness $60,526.99;

(2)

against Premier Fitness Clubs Inc. $60,526.99;

(3)

against
Cardillo
Capital
    Corp. $53,215.29;

(4)

against Regency Fitness Club & Racquet Club
    $8,477.13;

(5)

against Sporting Ventures International Ltd. $8051.37;
    and

(6)

against
Curzons
Fitness Group
    Inc. $2164.36

All amounts plus costs and interest
    at the rate awarded by the motion judge.

[5]

For these reasons, the appeal is dismissed.

[6]

We do not agree with the submission that there has been
    divided success on this appeal and we award the respondent cost in the amount
    requested namely, $13,687.52.

Robert J. Sharpe J.A.

E.E. Gillese J.A.

Karakatsanis J.A.


